Citation Nr: 1338439	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-44 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ureterocele, resected. 

2.  Entitlement to service-connection for right ureterocele, resected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in November 2011.  A transcript of the hearing has been associated with the claims file. 

In December 2011, the Veteran's attorney submitted new evidence directly to the Board, along with a waiver of initial AOJ review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. §  20.1304(c) (2013).

The issue of entitlement to service connection for right ureterocele, resected, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an October 1981 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ureterocele, resected.  The Veteran did not file a formal appeal of the decision.

2.  Evidence received since the RO's October 1981 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for right ureterocele, resected, and it raises a reasonable possibility of substantiating the underlying claim. 


CONCLUSIONS OF LAW

1.  The October 1981 rating decision, which denied the Veteran's claim of entitlement to service connection for right ureterocele, resected, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final October 1981 determination wherein the RO denied the Veteran's claim of entitlement to service connection for right ureterocele, resected, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the Board only decides to reopen the claim of entitlement to service connection for right ureterocele, resected.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist, such failure could be no more than harmless error.  Hence, the Board need not now decide whether the duty has been fulfilled and no further discussion in this regard is necessary at this time.  


II.  Analysis

The Veteran asserts that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for right ureterocele, resected.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Once VA denies a claim, if the claimant does not initiate an appeal to the Board within a statutorily specified period, the denial becomes final and the claim may not thereafter generally be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2013).  Other than simultaneously contested claims, which the Veteran's September 2009 claim to reopen was not, that period is one year.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.300, 20.302(a) (2013).  A claimant must initiate appellate review of an adverse RO decision by filing a notice of disagreement (NOD) with the VA.  See 38 U.S.C.A. §§ 7105(a), 7105(b) (West 2002).  Upon receipt of an NOD, the VA must prepare a Statement of the Case (SOC).  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002); see 38 U.S.C.A. § 7105(d)(1) (West 2002).  The Veteran is then "required to file a 'formal appeal' with the Board within sixty days from the date the statement of the case is mailed," id. (citing 38 U.S.C. § 7105(d)(3)), or within the remainder of the one year period from the date of the mailing of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.303(b)(1) (2013).  

VA shall open and review the merits of a finally decided claim if new and material evidence is added to the record.  38 U.S.C.A. § 5108.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  "New and material evidence" is evidence not previously submitted to agency decision makers, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[O]nce new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

VA first received the Veteran's claim for entitlement to service connection for right ureterocele, resected, in July 1981.  In an October 1981 rating decision, the RO denied the claim on the basis that his disability was neither incurred in nor aggravated by the Veteran's active service.  The Veteran did not file a formal appeal.  Therefore, the October 1981 decision denying the Veteran's claim is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

In January 1986, the Veteran filed a claim to reopen his claim for service connection for right ureterocele, resected.  In February 1986, the RO notified the Veteran that he must submit new evidence in order to reopen his previously denied claim, and provided examples of what additional evidence may be helpful to his claim.  The Veteran did not submit new evidence or otherwise reply to the letter; thus the claim to reopen was abandoned.  38 38 C.F.R. § 3.158 (2013); see Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-521 (1996) (noting that a claim is considered abandoned when a Veteran does not furnish requested information within one year of the date of the request). 

In September 2009, the Veteran again sought to reopen his previously denied claim for service connection for right ureterocele, resected.  The RO disallowed the reopening in a January 2010 rating decision, for failure to submit new and material evidence sufficient to reopen the claim.  In May 2010, the Veteran filed an NOD with the January 2010 rating decision (received June 2010), and submitted service treatment records.  Upon review by a Decision Review Officer, the RO issued a SOC in August 2010, finding that new and material evidence sufficient to reopen the claim had not been submitted.  Additional VA and private treatment records were subsequently associated with the claims file; however, in Supplemental SOCs dated January 2011, April 2011, and July 2011, the RO again found that such evidence, though new, did not warrant a reopening of the claim, because it is did not relate to an unestablished fact necessary to substantiate the claim and thus was not material.  

Regardless of the RO's determination, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the October 1981 final rating decision denying the Veteran's claim for right ureterocele, resected, the record included the Veteran's service treatment records, VA treatment records from the Minneapolis VA Medical Center (VAMC) dated from May 1981 to September 1981, and the Veteran's statement that he was hospitalized and treated for a kidney condition in May 1981, and that his doctors felt that the condition may have been existing for a while.  The Veteran's service treatment records note that in December 1978, he was treated for "sharp pains intermittently in lower back like holding urine in bladder for three days," and was additionally treated for low back pain in August 1979.  On the Veteran's November 1979 separation examination, the examiner additionally noted that the Veteran had recurring back aches.  

The Veteran's VA treatment records detail that he had an obstruction in his right kidney, complained of dull, radiating pain in his right lower quadrant, and was diagnosed with right ureterocele.  The records additionally show that he underwent a resection of the right ureterocele in May 1981.  

Upon review of the evidence added to the claims folder since the October 1981 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  Specifically, the evidence associated with the claims folder now includes statements from the Veteran detailing his symptoms and treatment in service, and medical articles addressing urological injuries incurred following external trauma. 

The evidence submitted in support of the Veteran's request to reopen his service connection claim qualifies as new evidence.  This evidence was not in the record before the RO at the time of the October 1981 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  

The Board additionally finds that, presumed credible, the newly submitted evidence is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for right ureterocele, resected.  Specifically, the new evidence, describing the Veteran's recurring in-service back pain as related to an in-service fall and his post-service diagnosed ureterocele, as well as the medical journal articles indicating that external blunt trauma can cause ureteral injury, relates to the whether the Veteran's disability is related to his active service.   

In its October 1981 denial on the merits, the RO specifically stated that there is no evidence that the Veteran's right ureterocele, resected, was incurred in or aggravated by his active service.  Here, the Veteran's lay statements from the November 2011 videoconference hearing provide that he sustained a fall and was injured during active service.  He noted that he first began noticing changes or symptoms related to his kidney and bladder condition in 1978, and believes that the back pain for which he was treated in service, was a symptom of or otherwise related to his later diagnosed ureterocele.  The Veteran further asserted that he believes his ureterocele was sustained in the same injury that resulted in his service-connected varicocele.  These statements, presumed credible, suggest that his disability was incurred in or caused by his service.  

In addition, the medical journal articles newly added to the record provide that falls from height can result in renal and/or ureteral injuries.  Further, the articles state that trauma resulting in ureteral injuries is almost always associated with collateral injury to other abdominal structures, and that because clinical signs and symptoms of urological injuries are non-specific, diagnosis is often delayed.  

This new evidence, taken together with the Veteran's service treatment records, tends to establish a nexus between his right ureterocele and his active service.  Accordingly, as the evidence submitted since the final October 1981 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim, the Board finds that the claim of service connection for right ureterocele is reopened.  See 38 C.F.R. § 3.303(a), 3.304(d).  


ORDER

The Veteran's claim of entitlement to service connection for right ureterocele, resected, is reopened. 


REMAND

The Board finds that a remand is necessary to provide the Veteran with a VA medical examination to determine the nature and etiology of his right ureterocele, resected, disability.  

VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2012).  In disability compensation claims,  VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has not been afforded a VA examination addressing his current service connection claim for right ureterocele, resected.  As an initial matter, the current medical evidence of record documents that the Veteran was diagnosed with right ureterocele and underwent a resection of the right ureterocele in May 1981, and underwent an operation for "right ureteral tapering, right psoas hitch, right ureteral neocystotomy" in January 1986.  An October 2009 VA treatment record lists "[u]nspecified disorder of kidney and ureter" as an active problem, and the Veteran stated at his November 2011 Board hearing that though he has not been treated for right ureterocele in quite a while, he follows a recommended strategy to maintain the flow and make sure his kidney does not back up again.  This evidence satisfies the first factor outlined in McLendon.  

In addition, the Veteran has provided competent and credible lay statements establishing that he incurred a fall in service and experienced low back pain.  In addition, service treatment records reflect that in December 1978, the Veteran sought treatment for "sharp pains intermittently in lower back like holding urine in bladder for three days," and described his pain as starting from the top of his pelvis to the distal end of his posterior.  In that treatment record, the examiner additionally noted that the Veteran had recently returned from a 72 hour field training exercise, and that his right testicle showed signs of being injured.  This evidence is sufficient to satisfy the second factor for determining whether a medical examination is necessary.  

This evidence, taken together with the newly added medical articles establishing a connection between blunt trauma or falls and ureter or renal injuries, indicates that the Veteran's right ureterocele disability may be associated with his service.  Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83.  Lastly, because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for right ureterocele, resected.  Thus, a remand is necessary to provide the Veteran with an examination to obtain the necessary medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right ureterocele, resected.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is additionally asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right ureterocele, resected, had onset during or was caused by his active service.  While review of the entire file is required, attention is invited to the following particular records:

(i)  A December 1978 service treatment record treating the Veteran for "sharp pains intermittently in lower back like holding urine in bladder for three days," and noting that he has signs of injury to his right testicle;

(ii)  An August 1979 service treatment record noting treatment for low back pain and without diagnosis; 

(iii)  The November 1979 separation examination noting that the Veteran has back aches;

(iv)  A May 1981 VA treatment record documenting the diagnosis of the Veteran with right ureterocele and performance of a resection of the right ureterocele; and 

(v)  Medical journal articles addressing the urological and/or renal injuries following blunt trauma or free falls. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


